Citation Nr: 1738549	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  12-03 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for lumbosacral strain with degenerative disc disease.

2. Entitlement to service connection for sciatic irritation of the right lower extremity.

3. Entitlement to a rating in excess of 10 percent for patellofemoral pain syndrome of the right knee post arthropathy. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

N. Peden, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1994 to January 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri and a November 2015 rating decision by the RO in St. Petersburg, Florida which denied entitlement to the issues on appeal. Jurisdiction of the September 2010 rating decision was subsequently transferred to the RO in St. Petersburg, Florida. The Veteran testified before the undersigned Veterans Law Judge in May 2017. A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After review of the record, the Board regrettably finds that a remand for further development is warranted.

The Veteran claims that his back injury and sciatic irritation of his lower right extremity were incurred as a result of a basic training accident which occurred in service. Specifically, he claims that he fell from an obstacle wall and landed on his back. The Veteran testified that he was immediately diagnosed and treated for his injuries. He also maintains that his pain from this injury has been ongoing since his in-service accident. 

Current diagnoses of lumbar sprain with degenerative disc disease and sciatic irritation of the lower right extremity are of record. In September 2015 the Veteran was afforded a VA examination for his low back and sciatic irritation claims. The examiner gave a negative etiology for the Veteran's sciatic irritation claim because of the lack of service treatment notes from the time of the Veteran's injury to discharge. Similarly, the examiner gave a negative etiology opinion for the Veteran's low back claim "based on medical records containing no clinical notes of lumbar spine complaint or abnormal physical findings throughout active service between 1994 and 1997." However, the examiner failed to discuss the Veteran's credible contentions regarding the onset of pain in his low back and right lower extremity immediately following the in-service fall that has continued to the present. The examiner further failed to address the Veteran's contention that his low back and right lower extremity disorders have been caused or worsened by his service-connected right knee disability. Accordingly, remand for another VA examination and etiological opinion is required.

Additionally, the Board notes that the Veteran was afforded VA examinations for an increased rating claim for his service-connected patellofemoral pain syndrome of the right knee post arthropathy in July 2010 and October 2015. However, the Board finds that the provided examinations do not include all necessary findings for an adequate determination. The United States Court of Appeals for Veterans Claims has held that an adequate examination of the knee should record the range of motion for pain on active motion and passive motion and in weight-bearing and nonweight-bearing, and, if possible, with the range of motion of the opposite undamaged joint, and address the necessary findings to evaluate functional loss during flare-ups, or clearly explain why the required testing cannot be completed or is not necessary. See Correia v. McDonald, 28 Vet. App. 158 (2016). Such information is missing from the July 2010 and October 2015 VA examination reports. 

VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous examination where necessary to reach a decision on a claim. See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016). Here, the Board finds the Veteran must be afforded an additional VA examination for his claimed low back disorder, sciatic irritation of the lower right extremity, and worsening of his service connected patellofemoral pain syndrome of the right knee post arthropathy. Prior to the examination, up-to-date VA treatment records should be obtained.
 
Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment. Request that the Veteran identify any recent private treatment pertinent to his claim and provide information and authorization sufficient for VA to assist him in obtaining any pertinent medical records not yet associated with the record. 

2. Upon receipt of all additional records, schedule the Veteran for a VA examination for low back disorder, sciatic irritation of the lower right extremity, and worsening of his service connected patellofemoral pain syndrome of the right knee post arthropathy. The record, including a complete copy of this remand, must be made available to the examiner for review, and the examiner must indicate in the examination report that the record was reviewed in conjunction with the examination.

For the Veteran's claimed low back disorder and sciatic irritation of the lower right extremity, the examiner must provide an opinion addressing the etiology of these conditions. The claims file must be made available to, and reviewed by, the designated examiner, who must provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the disorders began in service, were caused by service, or are otherwise related to any incident, illness, or injury during active service. 

The examiner must specifically discuss the Veteran's statements that symptomatology for his claimed disorders, namely pain in his low back and right lower extremity, began in service and has continued to the present.

In addition, the examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's claimed low back and right lower extremity disorders have been caused or aggravated by his service connected right knee disability. Aggravation is defined as a worsening beyond the natural progression of the disability.

For the Veteran's patellofemoral pain syndrome of the right knee post arthropathy, the examiner should opine as to the current nature and extent of the disability. In rendering this opinion, the examiner must record the range of motion for pain on active motion and passive motion and in weight-bearing and nonweight-bearing, and, if possible, with the range of motion of the opposite undamaged joint, and must address the necessary findings to evaluate functional loss during flare-ups, or must clearly explain why the required testing cannot be completed or is not necessary. 

The examiner should summarize the pertinent evidence of record and reconcile any opinions provided with the other opinions of record. An explanation must be provided if the examiner finds that X-ray studies are not required for adequate opinions. The examiner must specifically test for and discuss the Veteran's complaints of instability in his right knee.

3. Then readjudicate the claims in light of this and all other additional evidence. If the claims continue to be denied or are not granted to the Veteran's satisfaction, send him a Supplemental Statement of the Case (SSOC) and give him an opportunity to respond to it before returning the file to the Board for further appellate consideration of the claim.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


